DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 25, 2022 has been received and considered. By this amendment, claims 1-20 are amended and now pending in the application.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a wraparound electrode” in line 6. The metes and bounds of the claim are unclear as it is unknown what is considered a “wraparound” electrode. Would a ring electrode be a “wraparound” electrode? Additionally, if the electrode is provided on a ventral surface, but is also a “wraparound” electrode, wouldn’t the electrode also be provided on the dorsal surface? 
Claim 4 recites the limitation “firmware comprising instructions” in line 3. However, firmware is not a structure or itself part of the system. The firmware must be programmed into a memory or other computer component. If the firmware is intended to be programmed on the non-volatile memory of claim 1, it is suggested that the claim recite such.
Claim 5 recites the limitation "a power up sequence" in line 3. The metes and bounds of the claim are unclear because it is unknown how a “power up sequence” can further limit the claimed system as a “power up sequence” appears to be something that would need to be programmed into memory or an action of the microcontroller. 
Claim 5 recites the limitation "a power up sequence" in line 4. It is unclear if this is the same or a different power up sequence as that recited in line 3 of the claim.
Claim 6 recites the limitation “the power up sequence” in lines 1-2. It is unclear if this is referring to the power up sequence on line 3 or the power up sequence on line 4 of claim 5.
Claim 6 recites the limitation “the power up sequence comprising one or more of a battery voltage checking procedure, a flash memory state checking procedure, and a microcontroller diagnostic procedure” in lines 1-4. The metes and bounds of the claim are unclear because this recitation further limits an element, the power up sequence, which is not positively recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (U.S. 2017/0281032, previously cited) in view of Haefner (U.S. 2006/0167502). Regarding claim 1, Weinberg discloses a cardiac monitoring system 10/102/202, comprising: an implantable housing 16/102 comprised of a biocompatible material suitable for implantation within a living body (see Figure 1A which shows the housing implanted within a living body and, thus, it is considered to be “suitable for implantation within a living body” as claimed); a pair of ECG sensing electrodes 14/100/102/104/200/202/204/206/208/210 each provided on a ventral surface of the implantable housing with one of the ECG sensing electrodes forming a superior pole on a proximal end of the implantable housing and the other ECG sensing electrode forming an inferior pole on a distal end of the implantable housing to capture P-wave signals that are generated during atrial activation (see Figure 1A, where it is submitted that a “ventral surface”, “superior pole”, and “inferior pole” are simply arbitrary designations and do not patentably distinguish the claimed invention over that of the prior art); electronic circuitry provided within the implantable housing (see Figures 1B and 2) comprising: a microcontroller 120/220 (see Figures 1B and 2); and an ECG front end circuit 144/244 interfaced to the microcontroller and configured to capture cardiac action potentials of the P-wave signals sensed by the ECG sensing electrodes (see Figures 1B and 2 and paragraph [0046]), and non-volatile memory 160/260 electrically interfaced with the microcontroller and operable to continuously store samples of the cardiac action potentials of the P- wave signals (see Figures 1B and 2, and paragraph [0050]). However, Weinberg fails to disclose that the ECG sensing electrodes are “wraparound” electrodes. Haefner teaches an implantable cardiac sensing and/or stimulation (ITCS) device that may be implanted subcutaneously in a chest of a patient (see paragraph [0038], lines 5-7) that includes wraparound ECG sensing electrodes 604/606/608/610/624-631 (see Figures 2C-2H and paragraphs [0052]-[0055]). Haefner further teaches that such electrodes provide the advantage of “reduc[ing] the sensing and detection variability due to implantation techniques concerning which side of an implantable device faces the skin” and thus “allow[ing] a physician freedom of device orientation during implantation” (see paragraph [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Weinberg to be “wraparound” electrodes, as taught by Haefner, in order to reduce the sensing and detection variability due to implantation techniques concerning which side of an implantable device faces the skin and allow a physician freedom of device orientation during implantation.
Regarding claim 2, Weinberg discloses that one of the ECG sensing electrodes is dissimilar from the other ECG sensing electrode with respect to one or more of electrode size, shape, and surface area (see paragraph [0036] which describes the different electrode configurations, including a configuration where one electrode is formed as part of the housing and one electrode is not formed as part of the housing, which would result in one of the ECG sensing electrodes being dissimilar from the other ECG sensing electrode with respect to one or more of electrode size, shape, and surface area, and paragraph [0062] which describes having one ring electrode and one coil electrode).
Regarding claim 3, Weinberg discloses that the electronic circuitry further comprises: a transceiver 164/264 operable to wirelessly interface to an external device and perform at least one of provide the samples of the cardiac action potentials of the P-wave signals from the non-volatile memory to the external device and receive modular micro program control (see Figures 1B and 2, and paragraphs [0050] and [0074]).
Regarding claim 4, the language ”firmware comprising instructions operable to program the microcontroller to perform one or more of the steps comprising: monitor the cardiac action potentials of the P-wave signals sensed by the ECG sensing electrodes for arrhythmias of selected medical concern and wirelessly send an alert via the transceiver upon the occurrence of one of the arrhythmias of selected medical concern; execute heuristics to actively identify or narrow down a pattern or underlying cause of sporadic cardiac conditions and wirelessly send an alert via the transceiver upon the occurrence of one of the pattern and the underlying cause; and execute programming tailored to the monitoring and medical diagnostic needs of at least one of a specific patient, patient group or general patient population of conditions or symptoms of medical concern and wirelessly send an alert via the transceiver upon the occurrence of one of the conditions or symptoms of medical concern” is not considered to define the claimed invention over the prior art because it is directed to the firmware which has not been previously positively recited.
Regarding claim 5, the language “a power up sequence, wherein the microcontroller is operable to execute a power up sequence upon the implantable housing being implanted into the body” is not considered to define the claimed invention over the prior art because it is directed to a power up sequence which has not been previously positively recited.
Regarding claim 6, the language “the power up sequence comprising one or more of a battery voltage checking procedure, a flash memory state checking procedure, and a microcontroller diagnostic procedure” is not considered to define the claimed invention over the prior art because it is directed to the firmware which has not been previously positively recited.
Regarding claim 7, it is respectfully submitted that the embodiment of the “case electrode” disclosed at paragraph [0039] and the ring electrode disclosed at paragraph [0062] are embodiments of “at least one of the ECG sensing electrodes further provided to wraparound an end of the implantable housing”.
Regarding claim 8, Weinberg discloses that the housing between the electrodes may be programmably selected to act as an electrode (see paragraph [0039], lines 9-12) and, thus, it is submitted that such an electrode is “a further ECG sensing electrode provided on the ventral surface of the implantable housing between the ECG sensing electrodes provided on the opposite ends of the implantable housing”.
Regarding claim 9, Weinberg discloses an actigraphy sensor 170 electrically interfaced with the microcontroller and operable to sense actigraphy event occurrences based on movement of the sensor using an actigraphy event occurrence criteria and to send an interrupt signal to the micro-controller upon sensing each of the actigraphy event occurrences (see Figure 1B and paragraph [0052]).
Regarding claim 10, Weinberg discloses that the pair of the ECG sensing electrodes further comprising: an electrode shape selected from the group comprising circumferentially- shaped (ring electrode, see paragraph [0062]) and asymmetrically-shaped electrodes.
Regarding claim 11, Weinberg discloses a patient-interfaceable component selected from the group comprising an external tactile feedback device 1024 that wirelessly interfaces to a transceiver and an external buzzer 1010 implemented as part of the external tactile feedback device or as a separate wirelessly-interfaceable component (see Figure 10 and paragraph [0131]).
Regarding claim 12, Weinberg discloses that the implantable housing comprises a hermetically sealed implantable housing (Figure 1A which shows the housing implanted within a living and thus, it is considered “a hermetically sealed implantable housing”) defining a rectangular shape with rounded edges (see Figure 1A).
Regarding claims 13 and 14, Weinberg discloses the invention substantially as claimed, but fails to disclose that the implantable housing comprises an external surface having a length at least two times longer than a width of the external surface or the width of each of two ends of the external surface are a same width.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the implantable housing to have an external surface having a length at least two times longer than a width of the external surface and for the width of each of two ends of the external surface to be a same width, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, it can be seen in Figure 1A that the implantable housing is sized for vertical placement over at least a portion of a heart in the body.
Regarding claim 16, Weinberg discloses that the implantable housing comprises a hermetically sealed implantable housing defining a rectangular shape with rounded edges (see Figure 1A) with a tapered extension that is terminated on the distal end with a further ECG sensing electrode (see paragraph [0036], which describes additional electrodes being located on shot stub leads extending away from the housing).
Regarding claim 17, Weinberg discloses a physiology sensor 170 comprised within the implantable housing and electrically coupled to the electronic circuitry with the physiology sensor operable to sense physiology of the body; and the non-volatile memory further operable to store samples of the physiology sensed by the physiology sensor (see Figure 1B and paragraph [0052]).
Regarding claim 18, Weinberg discloses that the physiology sensor comprises one of an SpO2 sensor, a blood pressure sensor, a temperature sensor, a respiratory rate sensor, a glucose sensor, an air flow sensor, and a volumetric pressure sensor (see paragraph [0052]).
Regarding claim 19, Weinberg discloses RAM, ROM, EEPROM, and flash memory (see paragraphs [0041] and [0147]) and it is respectfully submitted that these memory types include one or more memory storage locations comprised in the non-volatile memory in which samples of the ECG signals are stored, wherein, upon all of the memory storage locations being filled, the microcontroller is operable to overwrite the samples of the ECG signals stored in one of the memory storage locations to store the samples of the ECG signals acquired after the overwritten samples.
Regarding claim 20, Weinberg discloses a battery 172/272 comprised within the implantable housing and which powers the electronic circuitry (see Figures 1B and 2).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792